Citation Nr: 0423580	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
psychiatric disability [other than post-traumatic stress 
disorder (PTSD)].  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from October 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004, the 
appellant and his representative appeared at a video 
conference held before the undersigned.  A transcript of that 
hearing is of record.  

Entitlement to service connection for PTSD was denied by an 
unappealed rating action dated in March 2003.  This matter is 
not currently in appellate status.  


REMAND

The appellant contends that he currently has a bipolar 
disorder (formerly called manic depression) which is related 
to service.  He testified at the April 2004 video conference 
that he was treated at some time by a private psychiatrist, 
Dr. Webyon, who put him on Lithium.  The records of any such 
treatment are not currently of record and could be relevant 
to the present appeal.  The appellant also testified that he 
has been treated exclusively by VA since 2000, and has been 
told by the VAMC in Huntington that he is bipolar.  The 
current record reflects only VA outpatient treatment records 
dating from July 1999 to June 2000, and these records do not 
reflect a diagnosis of a bipolar disorder or of manic 
depression.  Since any subsequent VA medical records are 
deemed to be of record, it is advisable to obtain these 
medical records, if any, for review in connection with the 
present appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice 
that the appellant submit should submit 
any pertinent evidence in his possession 
and medical evidence, such as a statement 
from a physician, of a nexus between his 
claimed psychiatric disability and his 
military service.  In addition, he should 
be informed that he should either submit 
or provide the information and 
authorization necessary for the RO to 
obtain any medical records, not already 
of record, pertaining to post-service 
treatment or evaluation of him for his 
claimed psychiatric disability.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  In any event, the RO 
should ensure that all pertinent VA 
outpatient records for the period since 
June 2000 are associated with the claims 
folder.

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim to reopen 
on a de novo basis without reference to 
prior adjudications after February 1992.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




